UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-8119
COLIN SEALE,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                   (CR-97-663-4, CA-00-918-4)

                      Submitted: May 9, 2002

                      Decided: June 18, 2002

   Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Colin Seale, Appellant Pro Se. Alfred William Walker Bethea, Assis-
tant United States Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. SEALE
                               OPINION

PER CURIAM:

   Colin Seale, a pro se inmate, challenged under 28 U.S.C.A. § 2255
(West Supp. 2001) his conviction and sentence for conspiracy to pos-
sess with intent to distribute cocaine base. The Government
responded to the § 2255 motion and attached the affidavit of Seale’s
former trial counsel. Thereafter, without giving any notice to Seale,
the district court dismissed the § 2255 motion on the merits.

   We grant a certificate of appealability and vacate and remand this
case to the district court for failure to comply with this court’s opinion
in Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975). Before
a judgment may be entered against a pro se party, the district court
must notify the pro se party, against whom summary judgment may
be granted, of his right to file counter-affidavits or other appropriate
materials, and give him a reasonable opportunity to do so. Id. Here,
the district court failed to provide proper notice to Seale under Rose-
boro. Accordingly, we grant a certificate of appealability and vacate
and remand to the district court for proceedings in compliance with
this opinion. We expressly decline to rule on the propriety of the dis-
trict court’s grounds for dismissal on the merits of Seale’s claims. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                         VACATED AND REMANDED